283 F.2d 532
Harry LEVINE, Plaintiff-Appellant,v.COLGATE-PALMOLIVE CO., Defendant-Appellee.
No. 59.
Docket 26315.
United States Court of Appeals Second Circuit.
Argued October 11, 1960.
Decided October 21, 1960.

Harry Levine, plaintiff-appellant, pro se.
James B. Henry, Jr., New York City (William Jannen, Jr., and Cahill, Gordon, Reindel & Ohl, New York City), for defendant-appellee.
Before CLARK and FRIENDLY, Circuit Judges, and DIMOCK, District Judge.
PER CURIAM.


1
Judge Dawson had ample discretion to dismiss plaintiff's action when plaintiff did not appear for trial at the time previously set in pre-trial conference. F.R.Civ.P. 41(b); Joseph v. Norton Co., 2 Cir., 273 F.2d 65. Additionally the disclosures at the conference showed that plaintiff had no claim; the advertising "plan" which he volunteered to send the defendant contained nothing which was not common knowledge. Soule v. Bon Ami Co., 201 App.Div. 794, 195 N. Y.S. 574, affirmed 235 N.Y. 609, 139 N.E. 754; Masline v. New York, N. H. & H. R. Co., 95 Conn. 702, 112 A. 639.


2
Affirmed.